UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1958



LI QIN WANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-944-533)


Submitted:   December 16, 2005            Decided:   January 12, 2006


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICE OF HOWARD T. MEI, Bethesda, Maryland, for
Petitioner.     Peter D. Keisler, Assistant Attorney General,
Robert M. Loeb, Scott A. Hershovitz, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Li   Qin   Wang,   a   native    and   citizen    of   the   People’s

Republic of China, petitions for review of a decision of the Board

of Immigration Appeals (Board) affirming without opinion the ruling

of the immigration judge finding Wang removable and denying her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.              We deny the petition for

review.

            We will reverse a determination denying eligibility for

asylum “only if the evidence presented was so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution.”      Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(internal quotations omitted).          A trier of fact who rejects an

applicant’s testimony on credibility grounds must offer specific,

cogent reasons for doing so.        Figeroa v. INS, 886 F.2d 76, 78 (4th

Cir. 1989).      The record reflects that the immigration judge did so

in this case.      We have reviewed the evidence of record and find

that     substantial    evidence    supports       the    immigration     judge’s

conclusion that Wang failed to establish either past persecution or

a well-founded fear of future persecution.               Accordingly, we uphold

the immigration judge’s denial of asylum relief, as affirmed by the

Board.

            As Wang failed to sustain her burden on the asylum

claim, she cannot establish her entitlement to withholding of


                                     - 2 -
removal.   “Because the burden of proof for withholding of removal

is higher than for asylum--even though the facts that must be

proved are the same--an applicant who is ineligible for asylum is

necessarily ineligible for withholding of removal under [8 U.S.C.]

§ 1231(b)(3).”   Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004).

           We also find that substantial evidence supports the

immigration judge’s finding that Wang fails to meet the standard

for relief under the Convention Against Torture.    To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.” 8 C.F.R. § 1208.16(c)(2) (2005). Wang failed

to make the requisite showing before the immigration court.

           Therefore, we deny the petition for review.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED




                               - 3 -